ORDER
This matter having been presented to the Supreme Court on the petition of the Office of Attorney Ethics for the immediate temporary suspension of GARY L. KRULEWITZ of CHERRY HILL, who was admitted to the bar of this State in 1969, and respondent having through counsel consented to his temporary suspension from practice pending the conclusion of ethics proceedings against him, and good cause appearing;
It is ORDERED that GARY L. KRULEWITZ of CHERRY HILL is hereby suspended from practice, effective immediately and until the further Order of the Court; and it is further
ORDERED that GARY L. KRULEWITZ be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.